        Case 1:18-cr-00340-LGS Document 443 Filed 02/02/21 Page 1 of 2




                   GENNARO CARIGLIO JR., P.L.
                8101 BISCAYNE BOULEVARD • PENTHOUSE 701 • MIAMI, FL 33138
                                    TEL (305) 899-0438
                                   FAX (305) 373-3832



February 2, 2021

Hon. Lorna G. Schofield
United States District Judge
Southern District of New York
Thurgood Marshall U.S. Courthouse
40 Foley Square, Courtroom 1106
New York, N.Y. 10007

Re: U.S. v. Sharma, et. al., 18-cr-340 (LGS)

Your Honor:

       I am writing to request a reduction of Defendant, Sam Sharma’s, bail
conditions in this case from a $750,000.00 cash bond to a $620,000.00 cash bond
with the $130,000.00 cash bond returned directly to the United States to partially
satisfy the outstanding forfeiture money judgement. Counsel has conferred with
Rakesh Sharma, the cash bond depositor who consents to this motion. All other
bail conditions would remain unaltered and in effect.

        Mr. Sharma’s bail conditions currently require, among other things, GPS
monitoring of Sharma and a prohibition barring Sharma from having any access to
the internet except at counsel’s office under the supervision of counsel or staff for
the purpose of the defense of this case, the Centra Tech, Inc., civil matter in the
Southern District of Florida and with monitoring by Probation the ability to use the
internet at counsel’s office to work. Counsel has conferred with AUSA Samson
Enzer. The government consents to this motion.

      Therefore, Mr. Sharma respectfully requests this Count enter an order
granting this motion.
                                              Sincerely yours,

                                                       s/Gennaro Cariglio Jr.
                                                       Gennaro Cariglio Jr., Esq.
                                                       Atty. for Sohrab Sharma
       Case 1:18-cr-00340-LGS Document 443 Filed 02/02/21 Page 2 of 2




      I, Rakesh Sharma, have reviewed this motion and agree to the disbursement
of $130,000.00 of the cash bond to the United States.




                                                 Rakesh Sharma
